UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-2512


ROGER DEAN BANDY,

                Plaintiff − Appellant,

          v.

ADVANCE AUTO PARTS, INCORPORATED,

                Defendant − Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (7:11-cv-00365-JCT)


Submitted:   July 12, 2013                  Decided:   July 24, 2013


Before TRAXLER, Chief Judge, and KING and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas E. Strelka, STRICKLAND, DIVINEY & STRELKA, Roanoke,
Virginia, for Appellant.      Agnis C. Chakravorty, Frank K.
Friedman, WOODS ROGERS, P.L.C., Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roger    Dean    Bandy   appeals   district     court    orders   striking

portions of his complaint and granting summary judgment against

him in his age-discrimination action against Advance Auto Parts,

Inc.    See Age Discrimination in Employment Act, 29 U.S.C. §§ 621

et seq.        We have reviewed the record and we find no error.

Accordingly, we affirm on the reasoning of the district court.

See Bandy v. Advance Auto Parts, Inc., 2012 WL 6018741 (W.D. Va.

Nov.   29,     2012);   Bandy   v.   Advance    Auto   Parts,    Inc.,   2012   WL

831027 (W.D. Va. Mar. 6, 2012).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                         AFFIRMED




                                          2